DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(31), 8212-8218) in view of Kawamura (US 2007/0018569).

Regarding Claims 1-10 and 13-18, Wang teaches an OLED with a sandwiched structure containing 1,4,5,8,9,11-Hexaazatriphenylene-hexacarbonitrile (HAT-CN) and 8-hydroxyquinolinolato lithium (Liq) used as hole and electron injection layers, respectively. 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) and
1,3,5-tri[(3-pyridyl)-phen-3-yl]benzene (TmPyPB) utilized as hole and electron transport layers, respectively. 4,40,400-Tris(carbazol-9-yl)-triphenylamine (TCTA) was applied as the host material. The device configuration is shown below:
 ITO/HAT-CN (10 nm)/TAPC (40 nm)/TCTA:dopant (x wt%, 15 nm)/TmPyPB (40 nm)/Liq (2 nm)/Al  (page 8215).
	The office notes that TCTA:dopant (x wt%, 15 nm) is the light emitting layer and the dopant is represented by Pt1, Pt2 or Pt3 (page 8213).


    PNG
    media_image1.png
    159
    147
    media_image1.png
    Greyscale



The office notes that 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) is used as the hole transport layer. Wang fails to teach applicants’ hole transport material.
Kawamura teaches that arylamine compounds (hole transporting material, paragraph 43) can used in the hole transporting layer (paragraph 49). The presence of the arylamine compound improves luminance, heat resistance, life and luminous efficiency. The arylamine compound is excellent in a hole transporting property, and a hole can stably be injected; a glass transition temperature is high; a flatness of molecules is reduced due to a spiro bond contained therein, so that steric hindrance is increased; it is less liable to interact with the luminescent material, and non-radiation transition caused by the interaction can be avoided (paragraph 46).
The arylamine compound can be represented by HT35 (page 11):


    PNG
    media_image2.png
    235
    328
    media_image2.png
    Greyscale


The office views the above as a generic teaching showing that using the above hole transporting arylamine in the hole transporting layer improves luminance, heat resistance, life and a luminous efficiency of an organic light emitting device.
	The office notes definitive advantages by using HT35 as the hole transport material some of which includes:
improves luminance
heat resistance
hole can stably be injected
a glass transition temperature is high 
a flatness of molecule is reduced due to a spiro bond 
steric hindrance is increased; it is less liable to interact with the luminescent material, and non-radiation transition caused by the interaction can be avoided
The office views the above as clear and demonstrative reasons to replace TAPC of Wang with HT 35 of Kawamura.

M = Pt (per claim 2)
X1 and X3 = C; X2 and X4 = N (per claim 3)
X5 = O (per claim 4)
CY1-CY3 = phenyl, CY4 = pyridine (per claim 5)
b1, b2 and b4 = 0; b3 = 1; R3 = alkyl; R6 = alkyl (per claim 6)
CY11 and C12  are phenyl (per claim 9)
a12 and a13 = 1, L12 and L13 = phenylene (Formula 3-3 and 4-3); Ar12 and Ar13 = phenyl; a11 = 0 (per claim 10)
Ar11 and Ar12 = naphthyl (Formula 5-6; Formula 6-9); Ar13 = Formula 2-1 (per claims 13-15)
R11 and R12 = H, R13 and R14 not present (per claim 16)
HT35 reads on applicants’ Formula 2 wherein a11, a12 and a13 = 0; Ar11 and Ar12 = naphthyl; Ar13 = Formula 2-1 wherein Cy 11 and Cy12 = phenyl, X11 = C(R13)(R14), R13 and R14 are fused to make a ring (per claim 17).
Pt2 of Wang wherein shows X (corresponding to applicants’ X52) and O reads on applicant A-6. Pt1, Pt2 and Pt3 functionally equivalent dopants examples taught Wang (per claim 18)

Regarding Claims 11-12, Wang in view of Kawamura teach the invention of claim 1. 
The limitations of dependent claims 11-12 are viewed as a recitation of the partial (a11, a12 and a13 = 1) limitations of independent claim 1; however, the missing limitation is nonetheless applicable (a11, a12 and a13 = 0 and 2-5). Therefore, as the basis for dependent claims 11-12 is encompassed in rejected independent claim 1, the limitations of claims 11-12 are thus meet by the treatment of independent claim 1 (per claims 11 and 12).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(31), 8212-8218) in view of Kawamura (US 2007/0018569) and Suh (US 2006/0124924).

Regarding Claim 20, Wang and Kawamura teach the OLED of claim 1 but fail to mention a transistor.
Suh teaches thin film transistor (TFT) and an organic electroluminescent display including the same. The organic electroluminescent display includes: a gate electrode; source and drain electrodes that are insulated from the gate electrode; an organic semiconductor layer that is insulated from the gate electrode and electrically connected to the source and the drain electrodes. The TFT is used in a flat panel display (abstract).
.

Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 19.
The closest prior art as exemplified by Wang in view of Kawamura fails to teach the arylamines as required by claim 19.
Claim 19 allowed.

Response to Amendment
The office has modified the previous rejections with a new reference; therefore, the basis of applicants’ arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786